 



Exhibit 10.1

OTTER TAIL CORPORATION
EXECUTIVE SURVIVOR AND SUPPLEMENTAL RETIREMENT PLAN
(2005 Restatement)

 



--------------------------------------------------------------------------------



 



OTTER TAIL CORPORATION
EXECUTIVE SURVIVOR AND SUPPLEMENTAL RETIREMENT PLAN
(2005 Restatement)

TABLE OF CONTENTS

                              Page   SECTION 1.   INTRODUCTION     1  
 
               
 
  1.1.   Plan Established        
 
  1.2.   Amendment and Restatement        
 
  1.3.   Unfunded Obligation        
 
  1.4.   Compliance with Section 409A of the Code        
 
                SECTION 2.   DEFINITIONS     2  
 
               
 
  2.1.   Actuarial Equivalent        
 
  2.2.   Beneficiary        
 
  2.3.   Board        
 
  2.4.   Cause        
 
  2.5.   Change in Control        
 
  2.6.   Code        
 
  2.7.   Committee        
 
  2.8.   Continuing Director        
 
  2.9.   Disability        
 
  2.10.   Early Retirement Date        
 
  2.11.   Employer        
 
  2.12.   ERISA        
 
  2.13.   Final Annual Salary        
 
  2.14.   Final Average Earnings        
 
  2.15.   Final Average Utility Earnings        
 
  2.16.   Good Reason        
 
  2.17.   Normal Retirement Date        
 
  2.18.   Participant        
 
  2.19.   Participant Agreement        
 
  2.20.   Retirement        
 
  2.21.   Salary        
 
  2.22.   Spouse        
 
  2.23.   Supplemental Retirement Benefit        
 
  2.24.   Target Retirement Percentage        
 
  2.25.   Years of Participation        

 -i- 

 



--------------------------------------------------------------------------------



 



                      SECTION 3.   PARTICIPATION AND VESTING     7  
 
                        3.1.   Eligibility and Participation             3.2.  
Change in Employment Status             3.3.   Vesting             3.4.  
Suicide             3.5.   Misrepresentation        
 
                    SECTION 4.   EXECUTIVE OFFICER’S SURVIVOR BENEFITS     8  
 
                        4.1.   Eligibility             4.2.   Preretirement
Survivor Benefit             4.3.   Postretirement Survivor Benefit            
4.4.   Posttermination Survivor Benefit        
 
                    SECTION 5.   1994 SUPPLEMENTAL RETIREMENT BENEFITS     10  
 
                        5.1.   Eligibility             5.2.   Normal Retirement
Benefit             5.3.   Early Retirement Benefit             5.4.  
Termination Benefit             5.5.   Disability Retirement Benefit            
5.6.   Payment of Benefits             5.7.   Partially Vested Participants    
        5.8.   Freeze of Benefits        
 
                    SECTION 6.   2002 SUPPLEMENTAL RETIREMENT BENEFITS     14  
 
                        6.1.   Eligibility             6.2.   Normal Retirement
Benefit             6.3.   Early Retirement Benefit             6.4.  
Termination Benefit             6.5.   Disability Retirement Benefit            
6.6.   Payment of Benefits             6.7.   Freeze of Benefits        
 
                    SECTION 7.   RESTORATION RETIREMENT BENEFITS     17  
 
                        7.1.   Eligibility             7.2.   Benefit for
Participants        
 
      7.2.1.   Entitlement and Amount        
 
      7.2.2.   Payment of Benefits             7.3.   Benefit for Beneficiaries
       
 
      7.3.1.   Entitlement and Amount        
 
      7.3.2.   Form of Payment             7.4.   Six-Month Distribution Freeze
       

 -ii- 

 



--------------------------------------------------------------------------------



 



                  SECTION 8.   SUPPLEMENTAL SURVIVOR BENEFIT     19  
 
  8.1.   Eligibility        
 
  8.2.   Pretermination        
 
  8.3.   Posttermination        
 
  8.4.   After Benefits Commence        
 
                SECTION 9.   BENEFICIARY DESIGNATION     20  
 
               
 
  9.1.   Beneficiary Designation        
 
  9.2.   Amendments        
 
  9.3.   No Participant Beneficiary Designation        
 
  9.4.   Effect of Payment        
 
                SECTION 10.   ADMINISTRATION     21  
 
               
 
  10.1.   Committee; Duties        
 
  10.2.   Agents        
 
  10.3.   Binding Effect of Decisions        
 
  10.4.   Indemnity of Committee        
 
  10.5.   Withholding; Payroll Taxes        
 
  10.6.   Payment to Guardian        
 
                SECTION 11.   CLAIMS PROCEDURE     22  
 
               
 
  11.1.   Initiating Benefits        
 
  11.2.   Original Claim        
 
  11.3.   Claims Review Procedure        
 
  11.4.   General Rules        
 
                SECTION 12.   TERMINATION, SUSPENSION OR AMENDMENT     24  
 
                SECTION 13.   MISCELLANEOUS     25  
 
               
 
  13.1.   ERISA Status        
 
  13.2.   Unsecured General Creditor        
 
  13.3.   Trust Fund        
 
  13.4.   Effect on Other Plans        
 
  13.5.   Nonassignability        
 
  13.6.   Disqualification        
 
  13.7.   Not a Contract of Employment        
 
  13.8.   Protective Provisions        
 
  13.9.   Terms        
 
  13.10.   Captions        
 
  13.11.   References to Laws        
 
  13.12.   Choice of Law        

 -iii- 

 



--------------------------------------------------------------------------------



 



                 
 
  13.13.   Validity        
 
  13.14.   Notice        
 
  13.15.   Successors        
 
                APPENDIX A — ADDITIONAL YEARS OF PARTICIPATION     A-1  

 -iv- 

 



--------------------------------------------------------------------------------



 



OTTER TAIL CORPORATION
EXECUTIVE SURVIVOR AND SUPPLEMENTAL RETIREMENT PLAN
(2005 Restatement)

SECTION 1

INTRODUCTION

1.1. Plan Established. Effective as of November 1, 1983, Otter Tail Corporation,
a Minnesota corporation, (the “Principal Sponsor”) established the “Otter Tail
Corporation Executive Survivor and Supplemental Retirement Plan” (the
“Supplemental Plan”) for the purpose of providing survivor and retirement
benefits to certain eligible employees. It is intended that the Supplemental
Plan will aid in securing the good will, loyalty and efficiency of the
participating executive officers and other key management employees, and will
attract and retain executive officers and other key management employees.

1.2. Amendment and Restatement. The Principal Sponsor heretofore established and
reserved to itself the right to amend the Supplemental Plan from time to time.
By adoption of this amended and restated document entitled “Otter Tail
Corporation Executive Survivor and Supplemental Retirement Plan (2005
Restatement),” the Principal Sponsor hereby amends and restates the Supplemental
Plan in its entirety as applied to all persons who are active Participants as of
January 1, 2005 and all persons who become Participants after that date.

1.3. Unfunded Obligation. The obligation of the Principal Sponsor to make
payments under this Supplemental Plan constitutes only the unsecured (but
legally enforceable) promise of the Principal Sponsor to make such payments. The
Participant shall have no lien, prior claim or other security interest in any
property of the Principal Sponsor. If a fund is established by the Principal
Sponsor in connection with this Supplemental Plan, the property therein shall
remain the sole and exclusive property of the Principal Sponsor. The Principal
Sponsor will pay the cost of this Supplemental Plan out of its general assets.

1.4. Compliance with Section 409A of the Code. Notwithstanding anything in this
Plan Statement to the contrary, for the 2005 plan year this Plan shall be
administrated in accordance with the guidance issued under section 409A of the
Code. This Plan shall be amended prior to December 31, 2005, to comply with the
guidance issued under section 409A of the Code.

 



--------------------------------------------------------------------------------



 



SECTION 2

DEFINITIONS

Except as expressly defined in this Supplemental Plan, terms defined in the
tax-qualified defined benefit pension plan known as the “Otter Tail Corporation
Pension Plan” (“Pension Plan”) shall have the same meanings when used in this
Supplemental Plan. In addition, the following terms shall have the following
meanings when used in this Supplemental Plan:

2.1. Actuarial Equivalent — a benefit of equal value computed on the basis of
the tables, factors and assumptions set forth in the Pension Plan.

2.2. Beneficiary — a person (other than a Joint Annuitant) designated by a
Participant (or automatically by operation of this Supplemental Plan statement)
to receive any Supplemental Plan benefits payable after a Participant’s death.

2.3. Board — the Board of Directors of Otter Tail Corporation.

2.4. Cause — termination by the Principal Sponsor of Employee’s employment based
upon (a) the willful and continued failure by Employee substantially to perform
Employee’s duties and obligations (other than any such failure resulting from
Employee’s incapacity due to physical or mental illness or any such actual or
anticipated failure resulting from Employee’s termination for Good Reason) or
(b) the willful engaging by Employee in misconduct which is materially injurious
to the Principal Sponsor, monetarily or otherwise. For purposes of this
Section 2.4, no action or failure to act on Employee’s part shall be considered
“willful” unless done, or omitted to be done, by Employee in bad faith and
without reasonable belief that such action or omission was in the best interests
of the Principal Sponsor.

2.5. Change in Control -



  (a)   a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or successor
provision thereto, whether or not the Employer is then subject to such reporting
requirement;     (b)   any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficiary owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Employer representing 35% or more of the combined voting power
of the Employer’s then outstanding securities;     (c)   the Continuing
Directors (as defined in Section 2.8 hereof) cease to constitute a majority of
the Employer’s Board of Directors; provided that

 -2-

 



--------------------------------------------------------------------------------



 



      such change is the direct or indirect result of a proxy fight and
contested election or elections for positions on the Board of Directors; or    
(d)   the majority of the Continuing Directors (as defined in Section 2.8
hereof) determine in their sole and absolute discretion that there has been a
change in control of the Employer.

2.6. Code — the Internal Revenue Code of 1986, including applicable regulations
for the specified section of the Code. Any reference in this Plan Statement to a
section of the Code, including the applicable regulation, shall be considered
also to mean and refer to any subsequent amendment or replacement of that
section or regulation.

2.7. Committee — the Committee established in accordance with Section 10.1
hereof.

2.8. Continuing Director — any person who is a member of the Board of Directors
of the Principal Sponsor, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as hereinafter defined) or an
Affiliate or Associate (as hereinafter defined) of an Acquiring Person, or a
representative of an Acquiring Person or of any such Affiliate or Associate, and
who (a) was a member of the Board of Directors on the date of this Agreement as
first written above or (b) subsequently becomes a member of the Board of
Directors, if such person’s nomination for election or initial election to the
Board of Directors is recommended or approved by a majority of the Continuing
Directors. For purposes of this Section 2.8, “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange Act)
of 20% of more of the shares of Common Stock of the Principal Sponsor then
outstanding, but shall not include the Principal Sponsor, any subsidiary of the
Principal Sponsor or any employee benefit plan of the Principal Sponsor or of
any subsidiary of the Principal Sponsor or any entity holding shares of Common
Stock organized, appointed or established for, or pursuant to the terms of, any
such plan; and “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

2.9. Disability — a medically determinable physical or mental impairment for
which an employee is receiving payments under a separate plan of the Employer
providing salary or wage continuation in the event of long-term disability.
However, if the Participant is not eligible to participate in an
employer-sponsored salary or wage continuation plan, the Committee may accept,
as proof of Disability, the official written determination that the individual
will be eligible for disability benefits under the federal Social Security Act
as now enacted or hereinafter amended (when any waiting period expires). The
Committee shall determine the date on which the Disability shall have occurred
if such determination is necessary. In no event shall a Disability be deemed to
occur or to continue after a Participant’s Normal Retirement Date.

2.10. Early Retirement Date — the date on which a Participant terminates
employment with the Employer if such termination date occurs after the first day
of the month coincident with or next following a Participant’s attainment of age
fifty-five (55) and completion of ten (10)

 -3-

 



--------------------------------------------------------------------------------



 



Years of Vesting Service, but prior to the Participant’s Normal Retirement Date.
Notwithstanding the freeze on the accrual of additional benefits as of
December 31, 2010, a Participant may attain Early Retirement Date after that
date (i.e., age and Years of Vesting Services after December 31, 2010, shall be
recognized in determining a Participant’s Early Retirement Date).

2.11. Employer — Otter Tail Corporation, a Minnesota corporation (the “Principal
Sponsor”), any business entity affiliated with the Principal Sponsor designated
by the Board and any successor thereof that adopts the Supplemental Plan.

2.12. ERISA — the Employee Retirement Income Security Act of 1974, including
applicable regulations for the specified section of ERISA. Any reference in this
Plan Statement to a section of ERISA, including the applicable regulation, shall
be considered also to mean and refer to any subsequent amendment or replacement
of that section or regulation.

2.13. Final Annual Salary — the base Salary and annual incentive bonus paid to a
Participant by the Employer during the twelve (12) months prior to a
Participant’s termination or death.

2.14. Final Average Earnings — the average of the Participant’s total cash
payments (Salary and annual incentive bonus) paid to the Participant during the
highest consecutive forty-two (42) months in the ten (10) years prior to the
date as of which the Final Average Earnings is determined. In determining a
Participant’s Final Average Earnings, a Participant’s earnings attributable to
Plan Years beginning after December 31, 2010, shall be entirely disregarded
(i.e., Final Average Earnings determined as of December 31, 2010, shall never
thereafter change). This definition shall apply to Participants who are not
employed in an Otter Tail Utility Position, as defined in the Pension Plan, at
the date of determination.

2.15. Final Average Utility Earnings — the average of the Participant’s total
cash payments (Salary and annual incentive bonus) paid to the Participant during
the highest consecutive thirty (30) months in the ten (10) years prior to the
date as of which the Final Average Utility Earnings is determined. In
determining a Participant’s Final Average Utility Earnings, a Participant’s
earnings attributable to Plan Years beginning after December 31, 2010, shall be
entirely disregarded (i.e., Final Average Utility Earnings determined as of
December 31, 2010, shall never thereafter change). This definition shall apply
to Participants who are employed in an Otter Tail Utility Position, as defined
in the Pension Plan, at the date of determination.

2.16. Good Reason — the occurrence of any of the following events, except for
the occurrence of such an event in connection with the termination or
reassignment of Employee’s employment by the Employer for Cause (as defined in
Section 2.4 hereof), for Disability (as defined in Section 2.9 hereof) or for
death:



  (a)   the assignment to Employee of employment responsibilities which are not
of comparable responsibility and status as the employment responsibilities held
by Employee immediately prior to a Change in Control;

 -4-

 



--------------------------------------------------------------------------------



 



  (b)   a reduction by the Employer in Employee’s base Salary as in effect
immediately prior to a Change in Control;     (c)   an amendment or modification
of the Employer’s incentive compensation program (except as may be required by
applicable law) which affects the terms or administration of the program in a
manner adverse to the interest of Employee as compared to the terms and
administration of such program immediately prior to a Change in Control;    
(d)   the Employer’s requiring Employee to be based anywhere other than within
100 miles of Employee’s office location immediately prior to a Change in
Control, except for requirements of temporary travel on the Employer’s business
to an extent substantially consistent with Employee’s business travel
obligations immediately prior to a Change in Control;     (e)   except to the
extent otherwise provided by applicable law, the failure by the Employer to
continue in effect any benefit or compensation plan, stock ownership plan, stock
purchase plan, stock incentive plan, bonus plan, life insurance plan,
health-and-accident plan, or disability plan in which Employee is participating
immediately prior to a Change in Control (or plans providing Employee with
substantially similar benefits), the taking of any action by the Employer which
would adversely affect Employee’s participation in, or materially reduce
Employee’s benefits under, any of such plans or deprive Employee of any material
fringe benefit enjoyed by Employee immediately prior to such Change in Control,
or the failure by the Employer to provide Employee with the number of paid
vacation days to which Employee is entitled immediately prior to such Change in
Control in accordance with the Employer’s vacation policy as then in effect; or
    (f)   the failure by the Employer to obtain an assumption of the obligations
of the Employer to perform this Agreement by any successor to the Employer.

2.17. Normal Retirement Date - the first day of the month coincident with or
next following the Participant’s attainment of age sixty-five (65).

2.18. Participant - an employee of the Employer who becomes a Participant in the
Supplemental Plan in accordance with the provisions of Section 3.

2.19. Participant Agreement - an agreement filed by a Participant which
acknowledges assent to the terms of the Supplemental Plan.

2.20. Retirement - a Participant’s separation from employment with the Employer
at the Participant’s Early Retirement Date or Normal Retirement Date.

 -5-

 



--------------------------------------------------------------------------------



 



2.21. Salary - the salary paid to a Participant, before reduction, for any
section 125 benefits, amounts deferred under section 401(k) of the Code or any
other deferred arrangement. Salary does not include expense reimbursements, any
form of noncash compensation or benefits, the Employer’s contribution to the
Pension Plan or the Employer’s contribution to the Otter Tail Corporation
Retirement Savings Plan, or any other payments or benefits other than normal
compensation.

2.22. Spouse - a Participant’s wife or husband who is lawfully married to the
Participant at the time of the Participant’s death.

2.23. Supplemental Retirement Benefit - the benefit determined under Section 5,
6 or 7 of this Supplemental Plan.

2.24. Target Retirement Percentage - sixty-five percent (65%) multiplied by a
fraction, the numerator of which is the Participant’s Years of Participation,
not to exceed fifteen (15), and the denominator of which is fifteen (15). The
adjusted Targeted Retirement Percentage shall be rounded to four (4) decimal
places.

2.25. Years of Participation - the number of completed years in which the
Participant has participated in this Supplemental Plan. If a Participant
terminates for Good Reason (as defined in Section 2.16) within twenty-four
(24) months of a Change in Control, the Participant shall be granted three
(3) extra years of service. In addition as of January 1, 2005, the Participants
listed in Appendix A shall receive additional Years of Participation as
identified in Appendix A. In determining a Participant’s Years of Participation
after December 31, 2010, a Participant’s service after December 31, 2010, shall
be entirely disregarded (i.e., Years of Participation determined as of
December 31, 2010, shall never thereafter change).

 -6-

 



--------------------------------------------------------------------------------



 



SECTION 3

PARTICIPATION AND VESTING

3.1. Eligibility and Participation.



  (a)   Eligibility. Eligibility to participate in the Supplemental Plan shall
be limited to certain executive officers and other key management employees of
Employer who are designated by the Committee.     (b)   Participation. An
Employee’s participation in the Supplemental Plan shall be effective upon the
employee’s notification of eligibility to participate, the Participant’s
completion of a Participation Agreement and the Committee’s acceptance of the
Participation Agreement.

3.2. Change in Employment Status. If the Board determines that a Participant’s
employment performance is no longer at a level which deserves reward through
participation in this Supplemental Plan, but does not terminate the
Participant’s employment with the Employer, participation herein and eligibility
to receive benefits hereunder shall be limited to the Participant’s vested
interest in such benefits as of the date designated by the Committee.

3.3. Vesting. Participants shall vest in the benefits under this Supplemental
Plan for which they are eligible based on Years of Participation as follows:

      Vested   Years of Percentage   Participation
0%
  Less than 5 years
100%
  5 or more

Regardless of Years of Participation, after a Change in Control, all
Participants shall be one hundred percent (100%) vested. A Participant shall
also be one hundred percent (100%) vested if the Participant dies while employed
by the Employer.

3.4. Suicide. The provisions of Section 4 notwithstanding, no benefit shall be
paid to a Beneficiary if the Participant’s death occurs as a result of suicide
during the twenty-four (24) successive calendar months beginning with the
calendar month following the commencement of the employee’s participation in
this Supplemental Plan.

3.5. Misrepresentation. No benefit shall be paid if death occurs within the
twenty-four (24) successive calendar months following commencement of an
employee’s participation in the Supplemental Plan if the Participant has made a
material misrepresentation in any form or document provided by the Participant
to or for the benefit of Employer.

 -7-

 



--------------------------------------------------------------------------------



 



SECTION 4

EXECUTIVE OFFICER’S SURVIVOR BENEFITS

4.1. Eligibility. Survivor benefits described in Section 4 shall only be due and
payable to a Participant who is or was an Executive Officer at the time such
individual became a Participant in the Supplemental Plan, or who is later
promoted to Executive Officer and determined by the Committee to be eligible for
the benefits under Section 4. For purposes of this Section 4, any Participant
designated as an Executive Officer prior to January 1, 2005, shall remain an
Executive Officer. In no event shall any other Participant be eligible for a
survivor benefit under this Section 4.

4.2. Preretirement Survivor Benefit.



  (a)   Amount. If a Participant dies while employed by Employer or during a
period of Disability, Employer shall pay a survivor benefit to the Participant’s
Beneficiary equal to four (4) times the Participant’s Final Annual Salary.    
(b)   Form and Commencement of Benefit Payments. The benefit payable under this
Section shall be paid in monthly installments equal to one-sixth (1/6) of the
Participant’s Final Annual Salary for twenty-four (24) months. Payments shall
commence the first day of the month following the death of the Participant, or
as soon as administratively feasible thereafter, and shall continue the first
day of each month thereafter for the duration of the payment period.

4.3. Postretirement Survivor Benefit.



  (a)   Amount. If a Participant dies following Retirement, Employer shall pay a
survivor benefit to the Participant’s Beneficiary equal to the amount shown on
the following schedule:

          Age at Death   Benefit
55 through 64
  2 times Final Annual Salary
65 through 69
  1-1/2 times Final Annual Salary
70 through 75
  3/4 times Final Annual Salary
Over 75
  3/8 times Final Annual Salary



  (b)   Form and Commencement of Benefit Payment. The benefit payable under this
Section shall be paid to the Beneficiary in a lump sum form on the first day of
the month following the Participant’s death, or as soon as administratively
feasible thereafter.

 -8-

 



--------------------------------------------------------------------------------



 



4.4. Posttermination Survivor Benefit.



  (a)   Amount. If a vested Participant dies following termination, Employer
shall pay a survivor benefit to the Participant’s Beneficiary equal to the
amount shown on the following schedule times the Participant’s vested
percentage:

          Age at Death   Benefit
Less than 65
  2 times Final Annual Salary
65 through 69
  1-1/2 times Final Annual Salary
70 through 75
  3/4 times Final Annual Salary
Over 75
  3/8 times Final Annual Salary



  (b)   Form and Commencement of Benefit Payment. The benefit payable under this
Section shall be paid to the Beneficiary in a lump sum form on the first day of
the month following the Participant’s death, or as soon as administratively
feasible thereafter.

 -9-

 



--------------------------------------------------------------------------------



 



SECTION 5

1994 SUPPLEMENTAL RETIREMENT BENEFITS

5.1. Eligibility. Any Participant who was a Participant in the Supplemental Plan
on December 31, 2001 and was at least fifty-five (55) years old or was fully
(100%) vested in the Supplemental Plan as of December 31, 2001, shall be
eligible for a benefit under Section 5. A Participant was fully vested as of
December 31, 2001, if the Participant had earned five (5) Years of Participation
Service as of December 31, 2001. In addition, any Participant who was partially
vested as of December 31, 2001, shall be entitled to a combined benefit defined
in Section 5.7.

5.2. Normal Retirement Benefit If a Participant retires at the Normal Retirement
Date, Employer shall pay to the Participant a monthly Supplemental Retirement
Benefit equal to the seventy percent (70%), multiplied by the Participant’s
Final Annual Salary, less:



  (a)   The Participant’s monthly primary Social Security benefit commencing at
Retirement, and     (b)   The Participant’s Pension Plan benefit in the form of
a monthly single-life annuity commencing at the Participant’s Normal Retirement
Date. However, the calculation of the Participant’s Pension Plan benefit shall
be calculated with a maximum of thirty (30) years of Benefit Accrual Service.

In no event shall the benefit payable to a Participant entitled to a benefit
under this Section be less than the Actuarial Equivalent benefit calculated
under Section 7 of this Supplemental Plan. The benefit determined under
Section 7.2 shall be calculated using the additional service awarded to a
Participant in Appendix A.

In determining a Participant’s Social Security benefit in Section 5.2(a) and a
Participant’s benefit under the Pension Plan in Section 5.2(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
and the Participant’s Pension Plan benefit determined as of December 31, 2010,
shall never thereafter change).

5.3. Early Retirement Benefit. If a Participant retires at an Early Retirement
Date, Employer shall pay to the Participant the monthly Supplemental Retirement
Benefit calculated under Section 5.2 except:



  (a)   The Target Retirement Percentage shall be reduced by the following
percentage based on the Participant’s age at Retirement:

 -10-

 



--------------------------------------------------------------------------------



 



      Age   Reduction
62 through 65
  0%
61
  5%
60
  10%
59
  15%
58
  20%
57
  25%
56
  32%
55
  39%



  (b)   The offset required by 5.2(a) shall be determined at Retirement using
the Social Security Act in effect at Retirement and assuming zero (0) future
earnings from the Participant’s Early Retirement Date to the later of Early
Retirement Date or Participant’s attainment of age sixty-two (62).

In determining a Participant’s Social Security benefit in Section 5.3(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
determined as of December 31, 2010, shall never thereafter change).

5.4. Termination Benefit. If a vested Participant terminates, Employer shall pay
to the Participant the monthly Supplemental Retirement Benefit calculated under
Section 5.2 multiplied by the Participant’s vested percentage under Section 3.3
except:



  (a)   The offset required by Section 5.2(a) shall be determined at termination
using the Social Security Act in effect at termination and assuming earnings
from the date of termination to the Participant’s Normal Retirement Date are
equal to the Participant’s Salary at termination; and     (b)   The offset
required by Section 5.2(b) shall be the Participant’s benefit under the Pension
Plan payable at age sixty-five (65).

In determining a Participant’s Social Security benefit in Section 5.4(a) and a
Participant’s benefit under the Pension Plan in Section 5.4(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
and the Participant’s Pension Plan benefit determined as of December 31, 2010,
shall never thereafter change).

5.5. Disability Retirement Benefit. If a Participant terminates employment prior
to the Participant’s Normal Retirement Date as a result of Disability, the
Employer shall pay to the Participant a Supplemental Retirement Benefit
commencing at the later of the Participant’s sixty-second (62nd) birthday or
discontinuance of benefits under the Otter Tail Long-Term Disability Program,
equal to the amount the Participant would have received at such time under the
Early Retirement provision of this Section. For purposes of this calculation,
Benefit Accrual

 -11-

 



--------------------------------------------------------------------------------



 



Service and Years of Participation shall continue to accrue during the period of
Disability and the Participant’s Final Average Earnings or the Participant’s
Final Average Utility Earnings will be calculated based on the Participant’s
earnings history as of the date of Disability.

5.6. Payment of Benefits.



  (a)   Form of Benefit Payment. The Supplemental Retirement Benefit shall be
paid in the form a monthly single life annuity with a fifteen (15) year certain
period. If a Participant dies prior to completion of the fifteen (15) year
payment period, any remaining payments shall be paid to the Participant’s
Beneficiary. For the Beneficiaries of executive officers, this remaining
benefit, if any, shall be paid in addition to the benefits provided in
Section 4.3 or Section 4.4. For Beneficiaries of other key management employees,
this shall be the only benefit payable, if any.     (b)   Commencement of
Benefit Payments. Except as provided in Paragraph (c), benefits payable to a
Participant under Sections 5.2 and 5.3 shall commence as soon as practicable
after the Participant’s termination of employment but not later than the rules
prescribed under section 409A of the Code. Benefits payable to a vested
Participant under Section 5.4 shall commence on the first day of the month
following the Participant’s sixty-fifth (65th) birthday. All payments shall be
made as of the first day of the month.     (c)   Six-Month Distribution Freeze.
Notwithstanding the foregoing Paragraph (b), if payment is to be made on account
of a termination of employment to a key employee (as defined in section 416(i)
of the Code), payment of the portions of that Participant’s benefit shall not be
made under Paragraph (b) above before the date that is six (6) months after the
date of key employee’s separation from service. The term separation from service
shall be construed to have the same meaning consistent with the term “Separation
from Service” as used in section 409A of the Code.

5.7. Partially Vested Participants. Participants, as of December 31, 2001, who
were partially vested as of that date will receive a combined benefit equal to
(a) and (b):



  (a)   the benefit calculated under this Section 5 multiplied by the percentage
the Participant was vested on December 31, 2001,     (b)   the benefit
calculated under Section 6 of this Supplemental Plan multiplied by a percentage
equal to (i)-(ii):



  (i)   one (1),     (ii)   the percentage the Participant was vested on
December 31, 2001.

 -12-

 



--------------------------------------------------------------------------------



 



In addition, for such Participants, the denominator in determining the Target
Retirement Percentage shall be the lesser of fifteen (15) or the number of years
between the date the Participant began participating in this Supplemental Plan
and such Participant’s sixty-second (62nd) birthday.

5.8. Freeze of Benefits. Benefits accruals under this Section 5 shall cease as
of December 31, 2010.

 -13-

 



--------------------------------------------------------------------------------



 



SECTION 6

2002 SUPPLEMENTAL RETIREMENT BENEFITS

6.1. Eligibility. Any Participant who became a Participant after December 31,
2001 and prior to January 1, 2005 shall be eligible for a benefit under
Section 6. In addition, any Participant who was partially vested as of
December 31, 2001, shall be entitled to a combined benefit described in
Section 5.7.

6.2. Normal Retirement Benefit If a Participant retires at the Normal Retirement
Date, Employer shall pay to the Participant a monthly Supplemental Retirement
Benefit equal to the Target Retirement Percentage multiplied by the
Participant’s Final Average Earnings or the Participant’s Final Average Utility
Earnings, less:



  (a)   The Participant’s monthly primary Social Security benefit commencing at
Retirement, and     (b)   The Participant’s Pension Plan benefit in the form of
a monthly single-life annuity commencing at the Participant’s Normal Retirement
Date. However, the calculation of the Participant’s Pension Plan benefit shall
be calculated with a maximum of thirty (30) years of Benefit of Accrual Service.

In no event shall the benefit payable to a Participant entitled to a benefit
under this Section be less than the Actuarial Equivalent benefit calculated
under Section 7 of this Supplemental Plan. This net amount shall be multiplied
by the Participant’s vested percentage under Section 3.3. The benefit determined
under Section 7.2 shall be calculated using the additional service awarded to a
Participant in Appendix A

In determining a Participant’s Social Security benefit in Section 6.2(a) and a
Participant’s benefit under the Pension Plan in Section 6.2(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
and the Participant’s Pension Plan benefit determined as of December 31, 2010,
shall never thereafter change).

6.3. Early Retirement Benefit. If a Participant retires at an Early Retirement
Date, Employer shall pay to the Participant the monthly Supplemental Retirement
Benefit calculated under Section 6.2 except:



  (a)   The Target Retirement Percentage shall be reduced by the following
percentage based on the Participant’s age at Retirement:

 -14-

 



--------------------------------------------------------------------------------



 



      Age   Reduction
62 through 65
  0%
61
  5%
60
  10%
59
  15%
58
  20%
57
  25%
56
  32%
55
  39%



  (b)   The offset required by 6.2(a) shall be determined at Retirement using
the Social Security Act in effect at Retirement and assuming zero (0) future
earnings from the Participant’s Early Retirement Date to the later of Early
Retirement Date or Participant’s attainment of age sixty-two (62).

In determining a Participant’s Social Security benefit in Section 6.3(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
determined as of December 31, 2010, shall never thereafter change).

6.4. Termination Benefit. If a vested Participant terminates, Employer shall pay
to the Participant the monthly Supplemental Retirement Benefit calculated under
Section 6.2 multiplied by the Participant’s vested percentage under Section 3.3
except:



  (a)   The offset required by Section 6.2(a) shall be determined at termination
using the Social Security Act in effect at termination and assuming earnings
from the date of termination to the Participant’s Normal Retirement Date are
equal to the Participant’s Salary at termination; and     (b)   The offset
required by Section 6.2(b) shall be the Participant’s benefit under the Pension
Plan payable at age sixty-five (65).

In determining a Participant’s Social Security benefit in Section 6.4(a) and a
Participant’s benefit under the Pension Plan in Section 6.4(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
and the Participant’s Pension Plan benefit determined as of December 31, 2010,
shall never thereafter change).

6.5. Disability Retirement Benefit. If a Participant terminates employment prior
to the Participant’s Normal Retirement Date as a result of Disability, the
Employer shall pay to the Participant a Supplemental Retirement Benefit
commencing at the later of the Participant’s sixty-second (62nd) birthday or
discontinuance of benefits under the Otter Tail Long-Term Disability Program,
equal to the amount the Participant would have received at such time under the
Early Retirement provision of this Section. For purposes of this calculation,
Benefit Accrual

 -15-

 



--------------------------------------------------------------------------------



 



Service and Years of Participation shall continue to accrue during the period of
Disability and the Participant’s Final Average Earnings or the Participant’s
Final Average Utility Earnings will be calculated based on the Participant’s
earnings history as of the date of Disability.

6.6.Payment of Benefits.



  (a)   Form of Benefit Payment. The Supplemental Retirement Benefit shall be
paid in the form a monthly single life annuity with a fifteen (15) year certain
period. If a Participant dies prior to completion of the fifteen (15) year
payment period, any remaining payments shall be paid to the Participant’s
Beneficiary. For the Beneficiaries of executive officers, this remaining
benefit, if any, shall be paid in addition to the benefits provided in
Section 4.3 or Section 4.4. For Beneficiaries of other key management employees,
this shall be the only benefit payable, if any.     (b)   Commencement of
Benefit Payments. Except as provided in Paragraph (c), benefits payable to a
Participant under Sections 6.2 and 6.3 shall commence as soon as practicable
after the Participant’s termination of employment but not later than the rules
prescribed under section 409A of the Code. Benefits payable to a vested
Participant under Section 6.4 shall commence on the first day of the month
following the Participant’s sixty-fifth (65th) birthday. All payments shall be
made as of the first day of the month.     (c)   Six-Month Distribution Freeze.
Notwithstanding the foregoing Paragraph (b), if payment is to be made on account
of a termination of employment to a key employee (as defined in section 416(i)
of the Code), payment of the portions of that Participant’s benefit shall not be
made under Paragraph (b) above before the date that is six (6) months after the
date of key employee’s separation from service. The term separation from service
shall be construed to have the same meaning consistent with the term “Separation
from Service” as used in section 409A of the Code.

6.7. Freeze of Benefits. Benefits accruals under this Section 6 shall cease as
of December 31, 2010.

 -16-

 



--------------------------------------------------------------------------------



 



SECTION 7

RESTORATION RETIREMENT BENEFITS

7.1. Eligibility. Any Participant who becomes a Participant on or after
January 1, 2005 shall be eligible for a benefit under this Section 7.

7.2. Benefit for Participants.

     7.2.1. Entitlement and Amount. This Supplemental Plan shall pay to any
Participant described in Section 7.1 above the excess, if any, of:



  (a)   the amount that would have been payable under the Pension Plan if the
benefit payable to the Participant had been determined (i) without regard to the
benefit limitations under section 415 of the Code, (ii) without regard to the
compensation limitation of section 401(a)(17) of the Code, and (iii) including
individual incentive payments in Recognized Compensation; over     (b)   the
amount payable from the Pension Plan after taking into account (i) the benefit
limitations under section 415 of the Code, (ii) the compensation limitation of
section 401(a)(17) of the Code, and (iii) excluding individual incentive
payments from Recognized Compensation.

     7.2.2. Payment of Benefits. Except as provided in Section 7.4, this benefit
(minus the withholding, payroll and other taxes which must be deducted
therefrom) shall be paid to the Participant directly from the general assets of
Otter Tail Corporation in the same manner, at the same time, for the same
duration and in the same form as if such benefit had been paid directly from the
Pension Plan. All elections and optional forms of settlement in effect and all
other rules governing the payment of benefits under the Pension Plan shall, to
the extent practicable, be given effect under this Supplemental Plan so that the
Participant will receive from a combination of the Pension Plan and this
Supplemental Plan the same benefit (minus the withholding, payroll and other
taxes which must be deducted therefrom) which would have been received under the
Pension Plan if the limitation on benefits under section 415 of the Code and the
compensation limitation of section 401(a)(17) of the Code had not been in
effect.

7.3. Benefit for Beneficiaries.

     7.3.1. Entitlement and Amount. This Supplemental Plan shall pay to the
surviving spouse or other joint or contingent annuitant or beneficiary of a
Participant the excess, if any, of:



  (a)   the amount which would have been payable to such person under the
Pension Plan if the benefit payable to the Participant had been determined
(i) without regard to the benefit limitations of section 415 of the Code, and

-17-



--------------------------------------------------------------------------------



 



     (ii) without regard to the compensation limitation of section 401(a)(17) of
the Code, over     (b)   the amount payable from the Pension Plan after taking
into account (i) the benefit limitations under section 415 of the Code, and
(ii) the compensation limitation of section 401(a)(17) of the Code.

     7.3.2. Form of Payment. This benefit (minus the withholding, payroll and
other taxes which must be deducted therefrom) shall be paid to such person
directly from the general assets of Otter Tail Corporation in the same manner,
at the same time, for the same duration and in the same form as if such benefit
had been paid directly from the Pension Plan. All elections and optional forms
of settlement in effect and all other rules governing the payment of benefits
under the Pension Plan shall, to the extent practicable, be given effect under
this Supplemental Plan so that such person will receive from a combination of
the Pension Plan and this Supplemental Plan the same benefit (minus the
withholding, payroll and other taxes which must be deducted therefrom) which
would have been received under the Pension Plan if the limitation on benefits
under section 415 of the Code and the compensation limitation of section
401(a)(17) of the Code had not been in effect.

7.4. Six-Month Distribution Freeze. Notwithstanding the foregoing Section 7.2.2,
if payment is to be made on account of a termination of employment to a key
employee (as defined in section 416(i) of the Code), payment of the portions of
that Participant’s benefit shall not be made under Section 7.2.2 above before
the date that is six (6) months after the date of key employee’s separation from
service. The term separation from service shall be construed to have the same
meaning consistent with the term “Separation from Service” as used in section
409A of the Code.

-18-



--------------------------------------------------------------------------------



 



SECTION 8

SUPPLEMENTAL SURVIVOR BENEFIT

8.1. Eligibility. Benefits payable under this Section 8 shall be applicable to
all Participants entitled to benefits under either Section 5 or 6 and shall be
in addition to any benefits payable under Section 4.

8.2. Pretermination. If a Participant dies while employed by the Employer, the
Participant’s Beneficiary shall receive the Actuarial Equivalent of the
Participant’s benefit in fifteen (15) annual installments.

8.3. Posttermination. If a Participant has terminated employment with the
Employer but benefits have not commenced under this Supplemental Plan, the
Participant’s Beneficiary shall receive the Actuarial Equivalent of the
Participant’s benefit in fifteen (15) annual installments.

8.4. After Benefits Commence. If a Participant dies after the commencement of
benefits under this Supplemental Plan, the Beneficiary shall receive benefits
consistent with either Section 5.6(a) or 6.6(a).

-19-



--------------------------------------------------------------------------------



 



SECTION 9

BENEFICIARY DESIGNATION

9.1. Beneficiary Designation. Each Participant, except a Participant who
receives a benefit other than a benefit under Section 7, shall have the right,
at any time, to designate any person or persons as Beneficiary (both primary as
well as secondary) to whom benefits under this Supplemental Plan shall be paid
as a result of the Participant’s death prior to complete distribution to
Participant of the benefits due under the Supplemental Plan. Each Beneficiary
designation shall be in a written form prescribed by the Committee, and will be
effective only when filed with the Committee during the Participant’s lifetime.

9.2. Amendments. Any Beneficiary designation may be changed by a Participant
without the consent of any designated Beneficiary by the filing of a new
Beneficiary designation with the Committee. The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed. If a
Participant’s Salary is community property, any Beneficiary designation shall be
valid or effective only as permitted under applicable law.

9.3. No Participant Beneficiary Designation. In the absence of an effective
Beneficiary designation, or if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s benefits,
then Participant’s designated Beneficiary shall be deemed to be the person or
persons surviving the Participant in the first of the following classes in which
there is a survivor, share and share alike:



  (a)   The surviving Spouse;     (b)   The Participant’s children, except that
if any of the children predecease the Participant but leave issue surviving,
then such issue shall take by right of representation the share their parent
would have taken if living;     (c)   The Participant’s estate.

9.4. Effect of Payment. The payment to the deemed Beneficiary shall completely
discharge Employer’s obligations under this Supplemental Plan.

-20-



--------------------------------------------------------------------------------



 



SECTION 10

ADMINISTRATION

10.1. Committee; Duties. This Supplemental Plan shall be supervised by the
Committee. The Committee shall consist of at least three (3) individuals
appointed by the Board. The Committee shall have the authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Supplemental Plan and decide or resolve any and all
questions, including interpretations of this Supplemental Plan, as may arise in
connection with the Supplemental Plan. A majority vote of the Committee members
shall control any decision. Members of the Committee may be Participants under
this Supplemental Plan.

10.2. Agents. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Principal Sponsor.

10.3. Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Supplemental Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Supplemental Plan.

10.4. Indemnity of Committee. The Principal Sponsor shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Supplemental Plan, except in the case of gross negligence or willful
misconduct.

10.5. Withholding; Payroll Taxes. Employer shall withhold from payments made
hereunder any taxes required to be withheld from a Participant’s wages for the
federal or any state or local government. However, a Beneficiary may elect not
to have withholding for federal income tax purposes pursuant to
Section 3405(a)(2) of the Code, or any successor provision.

10.6. Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Plan benefit to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the Supplemental Plan benefit. Such distribution shall
completely discharge the Committee and the Employer from all liability with
respect to such benefit.

-21-



--------------------------------------------------------------------------------



 



SECTION 11

CLAIMS PROCEDURE

11.1. Initiating Benefits. The Committee, upon learning of the Termination of
Employment or death of a Participant shall on its own initiative commence the
procedures to make distribution. If two or more persons are claiming the same
benefit, the Committee may withhold payment until the identity of the person
entitled to the payment is established. The Committee may require of the
Participant or Beneficiary information that it reasonably determines is required
for it to perform its obligations hereunder. At the earliest time that a
Participant may be entitled to receive benefits under this Supplemental Plan,
the Committee shall notify the Participant of that entitlement and of the
procedures for paying benefits hereunder. Without regard to the foregoing, a
Participant may request payment of benefits under this Supplemental Plan. The
Committee shall, upon receipt of such request expeditiously process the payment
of benefits hereunder.

11.2. Original Claim. Any person may file with the Committee a written claim for
benefits under the Supplemental Plan. Within thirty (30) days after the filing
of such a claim, the Committee shall notify the claimant in writing whether his
or her claim is upheld or denied in whole or in part or shall furnish the
claimant a written notice describing specific special circumstances requiring a
specified amount of additional time (but not more than sixty days from the date
the claim was filed) to reach a decision on the claim. If the claim is denied in
whole or in part, the Committee shall state in writing:



  (a)   the specific reasons for the denial;     (b)   the specific references
to the pertinent provisions of this Supplemental Plan on which the denial is
based;     (c)   a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and     (d)   an explanation of the claims
review procedure set forth in this section.

11.3. Claims Review Procedure. Within sixty (60) days after receipt of notice
that his or her claim has been denied in whole or in part, the claimant may file
with the Committee a written request for a review and may, in conjunction
therewith, submit written issues and comments. Within thirty (30) days after the
filing of such a request for review, the Committee shall notify the claimant in
writing whether, upon review, the claim was upheld or denied in whole or in part
or shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
sixty days from the date the request for review was filed) to reach a decision
on the request for review.

11.4. General Rules.

-22-



--------------------------------------------------------------------------------



 



  (a)   No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.     (b)   All decisions on claims and on requests for a review of
denied claims shall be made by the Committee.     (c)   The Committee may, in
its discretion, hold one or more hearings on a claim or a request for a review
of a denied claim.     (d)   Claimants may be represented by a lawyer or other
representative (at their own expense). A claimant’s representative shall be
entitled to receive copies of notices sent to the claimant.     (e)   The
decision of the Committee on a claim and on a request for a review of a denied
claim shall be served on the claimant in writing. If a decision or notice is not
received by a claimant within the time specified, the claim or request for a
review of a denied claim shall be deemed to have been denied.     (f)   Prior to
filing a claim or a request for a review of a denied claim, the claimant or his
or her representative shall have a reasonable opportunity to review a copy of
this Supplemental Plan and all other pertinent documents in the possession of
the Committee.     (g)   The Committee may permanently or temporarily delegate
all or a portion of its authority and responsibility under this Section 11 to a
committee or individual.     (h)   The procedures and remedies herein are not
exclusive. However, a claimant shall be required to exhaust these administrative
remedies before commencing litigation to recover benefits. If there is
litigation regarding the benefits payable to or with respect to a Participant,
determinations by the Committee shall not be afforded any deference and the
matter shall be heard de novo.

-23-



--------------------------------------------------------------------------------



 



SECTION 12

TERMINATION, SUSPENSION OR AMENDMENT

The Board may, in its sole discretion, terminate or suspend this Supplemental
Plan at any time or from time to time, in whole or in part. The Board may amend
this Supplemental Plan at any time or from time to time. Any amendment may
provide different benefits or amounts of benefits from those herein set forth.
However, no such termination, suspension or amendment shall adversely affect the
benefits of Participants which have accrued prior to such action or the benefits
of any Beneficiary of a Participant who has previously died.

-24-



--------------------------------------------------------------------------------



 



SECTION 13

MISCELLANEOUS

13.1. ERISA Status. This Supplemental Plan is adopted with the understanding
that it is an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees as provided in section 201(2), section 301(3) and section 401(a)(1) of
ERISA. Each provision shall be interpreted and administered accordingly.

13.2. Unsecured General Creditor. In the event of Employer’s insolvency,
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interest or claims in any property or assets of
Employer, nor shall they be Beneficiaries of, or have any rights, claims or
interests in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by Employer. In that event, any and all
of Employer’s assets and policies shall be, and remain, the general, unpledged,
unrestricted assets of Employer. Employer’s obligation under the Supplemental
Plan shall be that of an unfounded and unsecured promise of Employer to pay
money in the future.

13.3. Trust Fund. Employer shall be responsible for the payment of all benefits
provided under the Supplemental Plan. At its discretion, Employer may establish
one or more trusts, with such trustees as the Board may approve, for the purpose
of providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of Employer’s
creditors. To the extent any benefits provided under the Supplemental Plan are
actually paid from any such trust, Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, Employer.

13.4. Effect on Other Plans. This Supplemental Plan shall not alter, enlarge or
diminish any person’s employment rights or obligations or rights or obligations
under the Pension Plan, the Supplemental Plan or any other plan. It is
specifically contemplated that the Pension Plan and Supplemental Plan could,
from time to time, be amended and possibly terminated. This Supplemental Plan
shall not preclude any such amendments or terminations. Although the Principal
Sponsor is generally free to amend and terminate the Pension Plan and the
Supplemental Plan, no amendment or termination of the Pension Plan or the
Supplemental Plan shall be effective as to a Participant to the extent the
amendment or termination would have the effect of diminishing the benefits
payable to or with respect to the Participant under this Supplemental Plan
unless the Participant has affirmatively agreed in writing to such amendment or
termination.

13.5. Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to

-25-



--------------------------------------------------------------------------------



 



seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

13.6. Disqualification. Notwithstanding any other provision of this Supplemental
Plan document or any election or designation made under the Supplemental Plan,
any individual who feloniously and intentionally kills a Participant shall be
deemed for all purposes of this Supplemental Plan and all elections and
designations made under this Supplemental Plan to have died before such
Participant. A final judgment of conviction of felonious and intentional killing
is conclusive for this purpose. In the absence of a conviction of felonious and
intentional killing, the Principal Sponsor shall determine whether the killing
was felonious and intentional for this purpose.

13.7. Not a Contract of Employment. The terms and conditions of this
Supplemental Plan shall not be deemed to constitute a contract of employment
between Employer and the Participant, and the Participant (or the Participant’s
Beneficiary) shall have no rights against Employer except as may otherwise be
specifically provided herein. Moreover, nothing in this Supplemental Plan shall
be deemed to give a Participant the right to be retained in the service of
Employer or to interfere with the right of Employer to discipline or discharge
the Participant at any time.

13.8. Protective Provisions. A Participant will cooperate with Employer by
furnishing any and all information requested by Employer, in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Employer may deem necessary and taking such other action as may be requested by
Employer.

13.9. Terms. Wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

13.10. Captions. The captions of the articles, sections and paragraphs of this
Supplemental Plan are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.

13.11. References to Laws. Any reference in this Supplemental Plan document to a
statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation.

13.12. Choice of Law. This Supplemental Plan document has been executed and
delivered in the State of Minnesota and shall, except to the extent that federal
law is controlling, be construed and enforced in accordance with the laws of the
State of Minnesota.

13.13. Validity. In case any provision of this Supplemental Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Supplemental Plan shall be construed
and enforced as if such illegal and invalid provision had never been inserted
herein.

-26-



--------------------------------------------------------------------------------



 



13.14. Notice. Any notice or filing required or permitted to be given to the
Committee under the Supplemental Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail to any member of the
Committee or the Secretary of the Employer. Such notice shall be deemed given as
of the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification.

13.15. Successors. The provisions of this Supplemental Plan shall bind and inure
to the benefit of Otter Tail Corporation and its successors and assigns. The
term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of Otter Tail
Corporation, and successors of any such corporation or other business entity.

     IN WITNESS WHEREOF, and pursuant to resolution of the Board of Directors of
Otter Tail Corporation, such corporation has caused this instrument to be
executed by its duly authorized officers effective as of January 31, 2005.

              OTTER TAIL CORPORATION
 
       

  By:   /s/ John D. Erickson

     

--------------------------------------------------------------------------------


  Its   President and Chief Executive Officer

-27-



--------------------------------------------------------------------------------



 



APPENDIX A

ADDITIONAL YEARS OF PARTICIPATION

     This service is granted in lieu of any service granted under a prior Plan
Statement or agreement.

          Additional Years Participant   of Participation George Koeck  
3.6
Lauris Molbert  
6.5
Kevin Moug  
5
Charles Hoge  
5
Mark Helland  
10

A-1

